      Case 4:16-cv-00571-JGZ Document 129 Filed 12/17/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Shupe, et al.,                              No. CV-16-00571-TUC-JGZ
10                  Plaintiffs,                          ORDER
11   v.
12   Capital One Bank USA NA,
13                  Defendant.
14
15          On October 25, 2018, the Court Ordered Plaintiff Maria Shupe to show cause as to
16   why she should not be held in contempt of court and face monetary sanctions for failure to
17   comply with the Court’s order to appear at an October 22, 2018 motions hearing in this
18   matter. (Doc. 118.) On November 2, 2018 and again on November 8, 2018, the Court gave
19   Ms. Shupe additional opportunities to comply with its October 25, 2018 order to show
20   cause. (Docs. 120, 123.) Ms. Shupe failed to comply with these orders.
21          It is within the power of the district court to “assess attorney’s fees as a sanction for
22   the willful disobedience of a court order.” Chambers v. NASCO, Inc., 501 U.S. 32, 45
23   (1991) (internal quotations removed). “The framing of sanctions for civil contempt is
24   committed to the sound discretion of the trial court.” Elkin v. Fauver, 969 F.2d 48, 52 (3d
25   Cir. 1992). Where, as here, “compensation is intended, a fine is imposed, payable to the
26   complainant. Such fine must of course be based upon evidence of complainant's actual loss
27   and his right, as a civil litigant, to the compensatory fine is dependent upon the outcome of
28   the basic controversy.” United Mine Workers of Am., 330 U.S. at 304. The Court’s Order
      Case 4:16-cv-00571-JGZ Document 129 Filed 12/17/18 Page 2 of 2



 1   to Show Cause provided Ms. Shupe, a plaintiff in this matter, with an opportunity to show
 2   why she should not be sanctioned for failing to attend a dispositive motions hearing, where
 3   the Court specifically ordered her appearance. (See Doc. 115.) Ms. Shupe has failed to do
 4   so. On November 29, 2018 Defendant provided documentation itemizing its expenses,
 5   which totaled $891.95, for appearing at the hearing, which was canceled when Ms. Shupe
 6   failed to appear. (Doc. 128.)
 7          THEREFORE IT IS ORDERED that Plaintiff Maria Shupe is sanctioned for failure
 8   to appear at the October 22, 2018 hearing.
 9          IT IS FURTHER ORDERED that Maria Shupe shall pay $891.95 to Defendant
10   Capital One Bank (USA), N.A., in compensation for its monetary loss associated with
11   Maria Shupe’s failure to appear.
12          IT IS FURTHER ORDERED that the Clerk of Court is directed to CLOSE this case
13   and to enter judgment in favor of Defendant.
14          Dated this 14th day of December, 2018.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
